Appeal from an order of the Supreme Court, Onondaga County (James P Murphy, J.), entered September 15, 2011. The order granted the motion of defendants for summary judgment and dismissed the third amended complaint.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Scudder, P.J., Peradotto, Sconiers, Valentino and Martoche, JJ.